Citation Nr: 1520494	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


 1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a perforated tympanic membrane. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

In February and April 2015 written statements, and prior to the promulgation of a decision in the appeal for service connection for hearing loss, tinnitus, and a perforated tympanic membrane, the Veteran requested that the appeal be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the issue of service connection for a perforated tympanic membrane have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a February and April 2015 written statements, the Veteran indicated that he wished to withdraw his appeal regarding the issues of service connection for bilateral hearing loss, tinnitus, and a perforated tympanic membrane.  Therefore, there remain no questions of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claims for service connection for hearing loss, tinnitus, and a perforated tympanic membrane, and they are dismissed.


ORDER

Service connection for bilateral hearing loss is dismissed. 

Service connection for tinnitus is dismissed. 

Service connection for a perforated tympanic membrane is dismissed.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


